ATTACHMENT B

Case 6:20-cv-02079-LRR-KEM Document 31-3 Filed 11/16/20 Page 1 of 3
From: Kiecker, Paul - FSIS

 

 

To: Masters, Barbara

Subject: [EXTERNAL] - RE: Thanks and Update
Date: Friday, March 13, 2020 8:50:02 AM
Attachments: image001_.pndg

 

{ called the number below and a male answered, | have your number listed as 304 268-8128. |
called that but it does not identify the owner of the phone and | did not leave a message. Just want
to verify your correct number. 8128 is also in your signature line.

Thanks,

Paul Kiecker

Deputy Administrator

Food Safety and Inspection Service
1400 Independence Avenue, SW
Room 331-E, J.L. Whitten Building
Washington, DC 20250

Office: 202 720-7025

Cell: 608 628-8297

paul. kiecker@usda.gov

From: Masters, Barbara <Barbara.Masters@tyson.com>
Sent: Friday, March 13, 2020 11:28 AM

To: Kiecker, Paul - FSIS <paul.kiecker@usda.gov>
Subject: Thanks and Update

Paul

Thanks for the call yesterday! We look forward to seeing the Agency's pandemic plan. We too are
confident that FSIS has the ability to handle this crisis. We are committed to our communication
with FSIS field personnel. We also wanted you to know that we will keep an open line of
communication with your office. Alison Griffino has been communicating closely with Phil and will
continue to do so. | will be available and prepared to answer questions you may have. | wanted to
make sure that you and [| have an open line of communication in case you have questions or need to
reach someone at Tyson!!! | will be available on my cell 304- 268- 8129. Please call with any
questions or if you need to reach any of us!

Tyson is committed to keeping our team members safe but also ensuring we keep a safe food supply
available...

Thanks again and please let me know if | can be of any help!
Barb

Barb Masters, DVM

Case 6:20-cv-02079-LRR-KEM Document 31-3 Filed 11/16/20 Page 2 of 3
VP Regulatory Policy, Food and Agriculture
Law Department

Tyson Loge

Tyson Foods
1000 F Street NW, Ste. 600
Washington, DC 20004

 

(mobile) 304-268-8128
(desk) 479-290-1348

barbara masters@tyson com

   

 

This email and any files transmitted with it are confidential and intended solely for the use of the
addressee. if you are not the intended addressee, then you have received this email in error and any
use, dissemination, forwarding, printing, or copying of this email is strictly prohibited. Please notify
us immediately of your unintended receipt by reply and then delete this email and your reply. Tyson
Foods, Inc. and its subsidiaries and affiliates will not be held liable to any person resulting from the
unintended or unauthorized use of any information contained in this email or as a result of any
additions or deletions of information originally contained in this email.

This electronic message contains information generated by the USDA solely for the intended
recipients. Any unauthorized interception of this message or the use or disclosure of the
information it contains may violate the law and subject the violator to civil or criminal

penalties. If you believe you have received this message in error, please notify the sender and
delete the email immediately.

Case 6:20-cv-02079-LRR-KEM Document 31-3 Filed 11/16/20 Page 3 of 3
